Me. Justice Wole
delivered the opinion of the court.
The complaint set up in substance that certain employees of the complainant were conducting' cattle and carts from one spot to another and that while, in the performance of this work, they were crossing a grade between two points named in the complaint a locomotive and train of the defendant, going at great speed and without ringing a bell or blowing’ a whistle and without lights of any kind, at the spot in question struck all or various of the cattle, killing sume and rendering the others useless.
The defendant set up several defences and the court .found in substance that credit should be givep. to the witness of the defence and that it was shown by a preponderance of the evidence that the locomotive had a headlight of great power which was lighted at the time of the accident; that the train came along blowing a whistle and was being run by expert and diligent employees, and that if the animals were killed at the time and place mentioned in the complaint, such an accident was due to the negligence of complainant’s employees who permitted the animals to wander a long way off from themselves.
The appellant insists that there was no conflict in the proof and the weight thereof was in favor of the complainant. There was a clear conflict, however, between the two sets of -witnesses as to whether the engine bore a light, as to the blowing of a whistle and the ringing of a bell; that the employees of the defendant were careful; that the employees of the complainant were'not; tmd perhaps other mat-' ters. It makes no difference, as appellee points out, that the witnesses of .the defendant were its employees. A great part of the essential contradiction was produced by the em-: *893ployees of the complainant. For these and other reasons there is nothing that the record discloses to make ns have any donbt of the correctness of the court’s landing' and the judgment must he

Affirmed:

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.